DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 23, 2021 and March 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a motor shaft” in line 8.  This limitation appears to be referring back to the original limitation recited in line 4.  Thus, the limitation in line 8 should be changed to “the motor shaft”.
Claims 2-14 are rejected for inheriting the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. 2009/0315544 (called Takahashi hereinafter and applicant disclosed art) in view of Nicholl et al. 2019/0242764 (called Nicholl hereinafter and applicant disclosed art).

Regarding independent claim 1, Takahashi teaches, in Figures 1 and 2, a magnetic sensor system (1), comprising: 
a first magnetic sensor (magnetic sensor 3A) configured to detect changes to the magnetic field induced by a first magnetic target (magnetic encoder 2A) arranged to be rotated by a motor shaft (para [0059]; rotating member 4), the first magnetic target having a first number of features (para [0067]; magnetic pole pair P) for inducing a change in the magnetic field (para [0059]); 
a second magnetic sensor (magnetic sensor 3B) configured to detect changes to the magnetic field induced by a second magnetic target (magnetic encoder 2B) arranged to be rotated by a motor shaft (para [0059]; rotating member 4), the second magnetic target having a second number of features (para [0067]; magnetic pole pair P+n) for inducing a change in the magnetic field (para [0059]); and 
a processing circuit (para [0066]; 6 and 7) in communication with the first magnetic sensor and the second magnetic sensor, the processing circuit configured to: 
detect a difference between measurements obtained by the first magnetic sensor and the second magnetic sensor (phase difference detector 6; para [0066]); and 
generate shaft rotation angle information associated with a rotation angle of the motor shaft based on the detected differences between measurements obtained from the first magnetic sensor and the second magnetic sensor (angle calculator 7; para [0066]); 
wherein a difference between the first number of features and the second number of features is determined based on a number of pole pairs of the motor (para [0079]; magnetic pole pair P for 2A and magnetic pole pair P+Pn for 2B).
Takahashi fails to teach at least one bias magnet configured to produce a magnetic field.
Nicholl teaches, in Figure 1, at least one bias magnet configured to produce a magnetic field (para [0038], bias magnet 7).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Takahashi with the bias magnet as described by Nicholl for the purpose of having a alternate magnetic field source to be altered by the target gears, thus allowing determination of the position of the gears based on the altered magnetic field.

Regarding claim 2, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Takahashi further teaches wherein the difference between the first number of features and the second number of features is equal to the number of pole pairs (para [0079]; magnetic pole pair P for 2A and magnetic pole pair P+Pn for 2B).

Regarding claim 3, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, wherein the processing circuit is further configured to determine a position of a rotor of the motor relative to a stator of the motor based on the shaft rotation angle information (Fig. 1; para [0079], detecting position of the rotor of the motor relative to a stator of the motor).

Regarding claim 4, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Takahashi further teaches wherein the processing circuit outputs a signal having a first number of electrical periods per revolution of the motor shaft, wherein the first number of electrical periods is equal to the number of pole pairs (para [0064], sine and cosine signals output from the magnetic sensors which will match with the transition between north and south poles of the gear).

Regarding claim 5, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Takahashi further teaches wherein the processing circuit is configured to output the position of the rotor relative to the stator to an electronic control unit for controlling an electrical output to the stator (para [0079], P and P+Pn is considered in the electrical angle detection of the motor and is convenient to the control of rotation of the motor).

Regarding claim 6, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Takahashi further teaches wherein the processing circuit is configured to generate shaft rotation angle information by counting at least one of the first number of features of the first magnetic target and the second number of features of the second magnetic target (Fig. 5; para [0068], signal output of the two magnetic sensors (C and D) used to determine the rotation angle information which involves counting the number of period of the signals).

Regarding claim 7, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Nicholl further teaches wherein the first and second magnetic sensors comprise magnetoresistive angle sensors (para [0048]).

Regarding claim 8, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Nicholl further teaches, in Figure 1, wherein: the first magnetic target is a first toothed gear (para [0044]), the first toothed gear having a first number of teeth (para [0044]); and the second magnetic target is a second toothed gear (para [0044]), the second toothed gear having a second number of teeth (para [0044]).

Regarding claim 9, Takahashi and Nicholl teach a magnetic sensing system according to claim 8, Nicholl further teaches further comprising the first toothed gear and the second toothed gear (Fig. 1; para [0044]).

Regarding claim 12, Takahashi and Nicholl teach a magnetic sensing system according to claim 1, Takahashi further teaches, in Figure 2, wherein: the first magnetic target is a first set of features (Fig. 2; 2A) on a surface of a disc (2A); and the second magnetic target is a second set of features (Fig. 2; 2B) on the surface of a disc (2B); wherein the first and second set of features are arranged as concentric rings (Fig. 2).

Regarding claim 13, Takahashi and Nicholl teach a magnetic sensing system according to claim 12, Takahashi further teaches further comprising the disc comprising the first and second set of features (Fig. 2).

Regarding claim 14, Takahashi and Nicholl teach a magnetic sensing system according to claim 12, Nicholl further teaches wherein the first and second set of features are one of: protrusions, holes, blind holes or indentations (para [0044], protrusion of teeth of a gear).

Regarding independent claim 15, Takahashi teaches, in Figures 1 and 2, a method (Abstract) of monitoring a position (Abstract) of a shaft (para [0059]; rotating member 4) in an electronically commutated motor (para [0003]), the method comprising: 
obtaining, from a first magnetic sensor (magnetic sensor 3A), a first magnetic field measurement associated with rotation of the shaft (para [0059]), wherein the first magnetic field measurement is representative of changes induced by a first magnetic target (magnetic encoder 2A), the first magnetic target having a first number of features (para [0067]; magnetic pole pair P) for inducing a change in the magnetic field (para [0059]); 
obtaining, from a second magnetic sensor (magnetic sensor 3B), a second magnetic field measurement associated with rotation of the shaft (para [0059]), wherein the second magnetic field measurement is representative of changes induced by a second magnetic target (magnetic encoder 2B), the second magnetic target having a second number of features (para [0067]; magnetic pole pair P+n) for inducing a change in the magnetic field (para [0059]); and 
generating, with a processing circuit (para [0066]; 6 and 7), a measure of shaft rotation angle based on the first magnetic field measurement and the second magnetic field measurement (angle calculator 7; para [0066]); 
wherein a difference between the first number of features and the second number of features is determined based on a number of pole pairs of the motor (para [0079]; magnetic pole pair P for 2A and magnetic pole pair P+Pn for 2B).
Takahashi fails to teach in at least one magnetic field produced by at least one bias magnet.
Nicholl teaches in at least one magnetic field produced by at least one bias magnet (para [0038], bias magnet 7).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Takahashi with the bias magnet as described by Nicholl for the purpose of having a alternate magnetic field source to be altered by the target gears, thus allowing determination of the position of the gears based on the altered magnetic field.

Regarding claim 16, Takahashi and Nicholl teach a method according to claim 15, Takahashi further teaches further comprising outputting the measure of the shaft rotation angle to an electronic control system (para [0079], P and P+Pn is considered in the electrical angle detection of the motor and is convenient to the control of rotation of the motor).

Regarding claim 17, Takahashi and Nicholl teach a method according to claim 15, Takahashi further teaches wherein the measure of shaft rotation angle has a first number of electrical periods per revolution of the motor shaft, wherein the first number of electrical periods is equal to the number of pole pairs (para [0064], sine and cosine signals output from the magnetic sensors which will match with the transition between north and south poles of the gear).

Regarding claim 18, Takahashi and Nicholl teach a method according to claim 15, Takahashi further teaches further comprising controlling a rotation of a rotor coupled to the shaft based on the measure of the shaft rotation angle (para [0079], P and P+Pn is considered in the electrical angle detection of the motor and is convenient to the control of rotation of the motor).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Nicholl and further in view of Zimmer 2013/0241544 (applicant disclosed art).

Regarding claim 10, Takahashi and Nicholl teach a magnetic sensing system according to claim 8, but fail to teach wherein the first and/or second magnetic sensors comprise a plurality of magnetoresistive elements, wherein the plurality of magnetoresistive elements are arranged on a sensor die in dependence on a tooth pitch of the corresponding toothed gear, the tooth pitch being a distance between adjacent teeth.
Zimmer teaches, in Figures 1 and 2, wherein the first and/or second magnetic sensors comprise a plurality of magnetoresistive elements (para [0018]), wherein the plurality of magnetoresistive elements are arranged on a sensor die (para [0020]; wafer-level magnetization process would indicate that the sensor system would use a die) in dependence on a tooth pitch of the corresponding toothed gear, the tooth pitch being a distance between adjacent teeth (para [0018]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Takahashi and Nicholl with the Wheatstone sensing system as described by Zimmer for the purpose of increased measurement speed and accuracy of sensing tooth pitch of a pole wheel by direct frequency doubling of the output signal of the sensor.

Regarding claim 11, Takahashi, Nicholl and Zimmer teach a magnetic sensing system according to claim 10, Zimmer further teaches, in Figure 2, wherein the first and/or second magnetic sensor comprises: a first Wheatstone bridge circuit comprising a first set of magnetoresistive elements (202 with 204); and a second Wheatstone bridge circuit comprising a second set of magnetoresistive elements (206); wherein each Wheatstone bridge circuit comprises two regions of magnetoresistive elements, a distance between each region being half a tooth pitch (para [0019-0020], the distance between 202 and 206 is half a tooth pitch and the distance between 206 and 204 is half a tooth pitch).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uehira et al. discloses “Rotation angle detection device and rotation angle correction method” (see 2009/0021246)
Sano discloses “Multi-rotation angle detection device” (see 2010/0295541)
Katou et al. discloses “Magnetic absolute encoder” (see 2011/0115481)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867